 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 1 of 10 PageID #:2449



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


United States of America                 )
                                         )
                                         )
      v.                                 ) No. 18-cr-45-1
                                         )
                                         )
Antonio Edwards.                         )
                                         )
            Defendant.                   )
                                         )


                      Memorandum Opinion and Order

      On April 23, 2019, a grand jury returned a superseding

indictment charging Defendant Antonio Edwards with conspiracy,

robbery, and brandishing a firearm during and in relation to a

crime of violence.      ECF No. 252.     The indictment alleged that Mr.

Edwards and two co-defendants engaged in a conspiracy to rob a

series of cellular telephone stores, that Mr. Edwards personally

robbed three stores (in Chicago, Waukegan, and Bradley), and that

he brandished a firearm during the Waukegan and Bradley robberies.

Id.   Mr. Edwards pleaded guilty to Count 1 (conspiracy), Count 2

(robbery of the Chicago store), and Count 8 (robbery of the Bradley

store), ECF Nos. 359, 382, but went to trial on Count 6 (robbery

of the Waukegan store), Count 7 (brandishing a firearm during the

Waukegan robbery), and Count 9 (brandishing a firearm during the

Bradley robbery).      See ECF No. 390.        The jury found Mr. Edwards
    Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 2 of 10 PageID #:2450



guilty on all three counts.           Id.       Mr. Edwards now moves for a new

trial under Federal Rule of Criminal Procedure 33 [472].                   For the

reasons that follow, the motion is denied.

                                         I.

        I may vacate judgment and grant a new trial on the defendant’s

motion “if the interest of justice so requires.”                Fed. R. Crim. P.

33(a).      A new trial is in the interest of justice “only if there

is a reasonable possibility that the trial error had a prejudicial

effect on the jury’s verdict.” United States v. Maclin, 915 F.3d

440, 444 (7th Cir. 2019) (citing United States v. Flournoy, 842

F.3d 524, 530 (7th Cir. 2016)).                 “A jury verdict in a criminal

case is not to be overturned lightly, and therefore a Rule 33

motion is not to be granted lightly.”               United States v. Santos, 20

F.3d 280, 285 (7th Cir. 1994) (citation omitted).1

        Mr. Edwards first argues that the court erred in admitting

other-act evidence of the Chicago and Bradley robberies, to which

Mr. Edwards had already pleaded guilty, under Federal Rule of


1 Rule 33(b)(2) provides that where, as here, a motion for a new
trial is not grounded on newly discovered evidence, it “must be
filed within 14 days after the verdict or finding of guilty.” The
instant motion was filed nearly ten months after the jury reached
its verdict. Rule 33(b)(2)’s time limitation, however, is a non-
jurisdictional claim-processing rule. Eberhart v. United States,
546 U.S. 12, 19 (2005). Accordingly, because the government did
not assert untimeliness in its response to the Rule 33 motion, I
may proceed to the merits. Id.; cf. United States v. Ramey, 717
F. App’x 492, 492 (5th Cir. 2018) (“[T]he district court may have
abused its discretion in raising the [Rule 33] timeliness issue
sua sponte in view of Eberhart . . . .”).
                                            2
    Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 3 of 10 PageID #:2451



Evidence 404(b).           “Rule 404(b)(1) bars evidence of uncharged

misdeeds      to   prove   that    the   defendant      had    a    propensity    for

committing crime.”          United States v. Brewer, 915 F.3d 408, 415

(7th Cir. 2019). Rule 404(b)(2), however, permits the introduction

of other-act evidence “for other purposes, including to prove

identity, modus operandi, or intent.”                  Id.    “Other-act evidence

need not be excluded whenever a propensity inference can be drawn.

But its relevance to ‘another purpose’ must be established through

a    chain    of   reasoning    that     does    not   rely    on    the   forbidden

[propensity] inference.”           United States v. Gomez, 763 F.3d 845,

860 (7th Cir. 2014).            If the evidence is relevant for a non-

propensity reason, the court should undertake a Rule 403 balancing

test to determine “whether the probative value of the other-act

evidence      is   substantially       outweighed      by    the    risk   of   unfair

prejudice.”        Id.

        Here, the government argues that the other-act evidence was

properly admitted for the purpose of proving the defendant’s

identity through modus operandi.                In each of the robberies, the

government contends, there was a consistency in the way the crime

was carried out such that it became more likely that the Waukegan

robbery was executed by the same perpetrator.                  Specifically, each

of the three crimes was carried out in the following manner:                      (1)

two or three people entered a cell phone store, (2) they wore hats

or hoodies to disguise their identity and covered their hands with

                                          3
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 4 of 10 PageID #:2452



gloves or sleeves to avoid leaving fingerprints, (3) one offender

engaged a store employee while the others waited until there were

no customers in the store, (4) one offender brandished a firearm

and announced a robbery while another locked the front door, (5)

the employees were led to the back of the store at gunpoint and

one employee was forced to open a store safe, (6) cell phones were

loaded into black plastic garbage bags, and (7) the offenders

escaped through the back door.        See ECF No. 475 at 8.         The Seventh

Circuit has upheld admission of modus operandi evidence of this

sort for the propensity-free purpose of proving the offender’s

identity.   See Brewer, 915 F.3d at 415; see also United States v.

Price, 516 F.3d 597, 603-04 (7th Cir. 2008); United States v.

Smith, 103 F.3d 600, 603 (7th Cir. 1996).

     Mr. Edwards argues that the modus operandi asserted by the

government was not sufficiently distinctive to be probative of

identity.    Many robbers, for example, wear hoodies or brandish

firearms.     When    all   the   behavioral     elements     are   considered

together, however, I am convinced that pattern of behavior asserted

by the government is sufficiently idiosyncratic to qualify as modus

operandi evidence.     Moreover, the fact that the robberies occurred

close together in time (in the span of approximately a month) and

in relative geographic proximity adds to the strength of the

identity inference.      See Smith, 103 F.3d at 603.



                                       4
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 5 of 10 PageID #:2453



     Nor am I convinced that the evidence should have been excluded

under a Rule 403 analysis.       The modus operandi evidence was highly

probative given that identity was strongly disputed by Mr. Edwards.

See Gomez, 763 F.3d at 857 (“[T]he degree to which the non-

propensity issue actually is disputed in the case will affect the

probative value of the other-act evidence.”).              And any prejudice

to Mr. Edwards was diminished by jury instructions cautioning

jurors that to the extent they concluded Mr. Edwards committed the

Chicago and Bradley robberies, they should not assume “he is more

likely to have committed [the] April 25, 2017 robbery in Waukegan

and other crimes charged in the indictment.”              ECF No. 391 at 14,

28; see Gomez, 763 F.3d at 860 (“Appropriate jury instructions may

help to reduce the risk of unfair prejudice inherent in other-act

evidence.”).    Accordingly, I find no error in the admission of the

other-act evidence under Rule 404(b).

                                      II.

     Mr. Edwards next contends that it was error not to send a

rough transcript of Diego Acosta’s trial testimony to the jury

room after the jury asked the following question:                 “During the

trial[,] did Diego [Acosta] identify Antonio Edward[s] at the

Waukegan Verizon store?”         ECF No. 394.       Defense counsel argued

that a rough transcript should be sent to the jurors, but the court

declined to do so.      Instead, the court responded, “Thank you for



                                       5
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 6 of 10 PageID #:2454



your note.     In answer to your question, please rely on your

collective memory of the testimony.”              ECF No. 441 at 526:16-17.

     In United States v. Adcox, the jury in a murder trial asked

a similar question regarding the content of testimony:                   “Did Alejo

Hernandez    make    the    statement    that     Ronald   Adcox       was   not    the

individual that entered the cell at the time of the murder?”                         19

F.3d 290, 292 (7th Cir. 1994).           There, like here, defense counsel

argued that a transcript of Mr. Hernandez’s testimony addressing

this key issue should be sent to the jury, and the court declined

to do so, instead answering: “you must rely on your memory as to

the evidence.”        Id.     The Seventh Circuit found no abuse of

discretion.    Id. at 295.       The court reasoned:             “[I]t would have

been improper in this situation to read [a] small segment of the

testimony    from    the    transcript       as   it   would   run     the   risk    of

emphasizing    and    focusing    on     certain       aspects    of    Hernandez’s

testimony over other portions as well as highlighting his testimony

over that of a number of other credible witnesses.”                     Id. at 294.

Moreover, because the trial had been only a few days long, the

court reasoned that the testimony in question was relatively fresh

in the jurors’ minds.          Id. at 294-95.           For precisely the same

reasons, I find no error here.

                                        III.

     Mr. Edwards also argues that the court should not have allowed

use of a pistol for demonstrative purposes during the testimony of

                                         6
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 7 of 10 PageID #:2455



ATF Agent Christopher Labno.           Agent Labno manipulated a model gun

during his testimony to demonstrate the mechanics of “racking,” or

pulling the slide back on a firearm. In part because the offenders

could be seen racking their firearms in video of the robberies,

Agent Labno concluded that the firearms in the videos were likely

authentic, rather than toy or replica firearms.

     Because    defense      counsel    did    not      object    to    use   of   the

demonstrative at trial, ECF No. 440 at 401:11-13, Mr. Edwards “is

entitled to nothing more than plain-error review.”                     United States

v. Madison, No. 12-cr-1004-1, 2020 WL 2041352, at *4 (N.D. Ill.

Apr. 28, 2020) (citing United States v. Anderson, 450 F.3d 294,

300 (7th Cir. 2006)); see Fed. R. Crim. P. 52(b); United States v.

Brasher, No. 4:15-cr-00028-TWP-VTW, 2018 WL 1745967, at *3 (S.D.

Ind. Apr. 11, 2018) (“If the defendant fails to timely object at

trial to the errors raised in a Rule 33 motion, the district court

considers   whether    the    alleged     errors     created      a    ‘plain   error

affecting substantial rights.’”).              In other words, Mr. Edwards

must “show there was error, that it was plain, and that it affected

[his] substantial rights . . . , meaning the outcome of the trial

was influenced by the error.”           Anderson, 450 F.3d at 299.

     Mr.    Edwards   contends    that       use   of    the    demonstrative      was

prejudicial because it could have “confuse[d] the jury as to

whether the gun is the actual gun involved instead of merely

demonstrative evidence.”        ECF No. 472 at 6.              But that concern is

                                         7
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 8 of 10 PageID #:2456



belied by Agent Labno’s testimony; Agent Labno identified the

firearm as “issued by ATF,” ECF No. 440 at 401:6, and when asked

if there was any allegation the firearm had been used in any

robbery allegedly committed by Mr. Edwards, Agent Labno responded,

“I have no knowledge of that, no,” Id. 410:13-17.              Accordingly, I

decline to conclude that use of the demonstrative was unduly

prejudicial.     “Demonstrative aids are regularly used to clarify or

illustrate testimony” within the court’s authority under Rule

611(a) of the Federal Rules of Evidence to “exercise reasonable

control   over   the   mode   and   order    of   examining    witnesses     and

presenting evidence so as to . . . make those procedures effective

for determining truth.”        Fed. R. Evid. 611(a); United States v.

Salerno, 108 F.3d 730, 744 (7th Cir. 1997).            I find no error.

                                      IV.

     Finally, Mr. Edwards objects to Jury Instruction 27.                   That

instruction provided, in its entirety:

     You have heard testimony and evidence that the defendant
     has pleaded guilty to the commission of the April 30,
     20l7 robbery of an AT&T store in Bradley, Illinois.

     Before using this testimony and evidence, you must
     decide whether it is more likely than not that the
     defendant participated in the commission of this
     robbery. If you so find, you may consider this testimony
     and evidence to help you decide whether the defendant
     committed the crime charged in Count Nine of the
     indictment, which alleges that defendant brandished a
     firearm during the commission of the April 30, 2017
     robbery in Bradley.



                                       8
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 9 of 10 PageID #:2457



       You may also consider that evidence to help you decide
       the identity of participants in the charged April 25,
       2017 robbery of a Verizon store in Waukegan, if you find
       that actions taken during the April 30, 2017 robbery are
       specific enough that they show a distinct method of
       operation that identifies the defendant as a participant
       in the charged April 25, 2017 robbery in Waukegan.

       You may not consider the testimony and evidence
       regarding the April 30, 2017 robbery in Bradley for any
       other purpose. You may not assume that because the
       defendant committed the April 30, 2017 robbery in
       Bradley, he is more likely to have committed April 25,
       2017 robbery in Waukegan and other crimes charged in the
       indictment.

ECF No. 391 at 28.      Again, Mr. Edwards’s counsel failed to object

at trial, ECF No. 440 at 444:2-5, so I review for plain error.

See Madison, 2020 WL 2041352, at *4.

       Mr. Edwards contends that Jury Instruction 27 was confusing

and invited the jury to “consider the Bradley robbery evidence

against the defendant without first properly considering whether

the defendant was a participant in the Bradley robbery.”                ECF No.

472.     But the instruction specifically guarded against this,

providing:    “Before using . . . testimony and evidence [regarding

the Bradley robbery], you must decide whether it is more likely

than not that the defendant participated in the commission of this

robbery.”    ECF No. 391 at 28.      Moreover, the instruction was based

upon and tracked Pattern Criminal Jury Instruction of the Seventh

Circuit 3.11 (2012 ed.), an instruction that has been upheld in

the Seventh Circuit.       See Brewer, 915 F.3d at 416.           Accordingly,



                                       9
 Case: 1:18-cr-00045 Document #: 480 Filed: 03/11/21 Page 10 of 10 PageID #:2458



Mr. Edwards has not established that reading Jury Instruction 27

amounted to plain error.

     For the foregoing reasons, the motion for a new trial [472]

is denied.

                                            ENTER ORDER:


                                            ________________________
                                            Elaine E. Bucklo
                                            United States District Judge
Dated: March 11, 2021




                                       10
